Citation Nr: 1802812	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-10 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for sarcoidosis.

2. Entitlement to service connection for colon cancer.


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971. These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) previously associated with this appeal stream, was granted by the RO in a January 2014 rating decision. As such, it is not in appellate status and will not be addressed here.

The issue of entitlement to service connection for colon cancer is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran served in Vietnam from January 1970 to January 1971.

2. The Veteran's exposure to herbicide agents is established based on his service in Vietnam.

3. The Veteran's sarcoidosis is reasonably shown to be related to/caused by his presumed exposure to herbicide agents while serving in Vietnam.


CONCLUSION OF LAW

1. Service connection for sarcoidosis is warranted. 38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. Any error in notice or assistance is harmless given the favorable determination in this case.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303. To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue. 38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). Veterans who served in Vietnam during the Vietnam era are presumed to have been exposed to herbicide agents in service. 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim. If so, the claim is denied. If the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





Factual Background and Analysis

The Veteran was afforded a VA examination in March 2012 which provided a diagnosis of sarcoidosis. Therefore, the Veteran has satisfied the first element of service connection, a current disability. 

As evidenced in military personnel records, the Veteran served in Vietnam from January 1970 to January 1971. As a result, he is presumed to have been exposed to herbicide agents. He therefore also satisfies the second element of service connection, an in-service event.

While VA recognizes that certain diseases are presumptively associated with herbicide agent exposure, the Veteran's sarcoidosis is not among the diseases recognized by VA as presumptively service-connected. Despite the lack of a presumptive relationship between the Veteran's sarcoidosis and herbicide agents, he may still succeed in his appeal if a direct relationship exists between his sarcoidosis and herbicide agent exposure.

The Veteran was afforded a VA examination in March 2012. The examiner opined that a nexus did not exist between the Veteran's sarcoidosis and his in-service herbicide agent exposure. The examiner stated in their rationale "doctors don't know the exact cause of sarcoidosis. Some people appear to have a genetic predisposition for developing the disease, which may be triggered by exposure to specific bacteria, viruses, dust or chemicals." The examiner also stated that sarcoidosis is not a disease which is presumptively related to herbicide agent exposure in VA regulations. This opinion is inadequate because in concluding that it is less likely than not that the Veteran's sarcoidosis is related to his herbicide agent exposure, the examiner relies upon the lack of a definitive cause in research, or a legal presumption. The examiner did not discuss the Veteran's particular circumstances. Accordingly, this opinion cannot be considered probative evidence in this case

The Veteran submitted an opinion from his private physician, Dr. L.H., dated in November 2010. Dr. L.H. opined that it was at least as likely as not that the Veteran's history of herbicide agent exposure while in Vietnam was a substantial factor in consideration towards the causing of sarcoidosis. In forming this opinion, Dr., L.H. stated that she relied on "relevant research provided on the carcinogens present in the herbicide used during the Vietnam War and their link to the type of cancer or disease the veteran has contracted."

The Board finds the opinion of Dr. L.H. to be competent and credible and provides a nexus between the Veteran's sarcoidosis and presumed herbicide agent exposure, thus satisfying the third element of service connection. 

Accordingly, the Veteran is entitled to service connection for sarcoidosis.


ORDER

Service connection for sarcoidosis is granted.


REMAND

The Veteran has not been afforded a VA examination for his claimed colon cancer. VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low for purposes of requesting an examination. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

Here, the Veteran's treatment records dated in March 2011 reflect he has a history of colon cancer. The Veteran has stated that his colon cancer was due to exposure to herbicide agents while serving in Vietnam. Service records confirm the Veteran served in the Republic of Vietnam during the Vietnam era, and as such, his exposure to herbicide agents during service is presumed. See 38 C.F.R. § 3.307 (2017). Because the record contains evidence of a current disability and an in-service event, a VA examination must be obtained to determine the nature and cause of such disability.

Accordingly, the case is REMANDED for the following actions:

1. With any needed assistance from the Veteran, obtain any updated VA and private treatment records. 

2. After completing step 1, schedule the Veteran for an appropriate VA examination for his colon cancer. The examiner should identify all residual disabilities related to the Veteran's colon cancer.

The examiner is asked to respond to the following:

A) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's colon cancer began in service or is related to an incident in service, to include exposure to herbicide agents?

As noted above, the Veteran's exposure to herbicide agents is presumed since he served in Vietnam during the Vietnam era. The examiner must provide a detailed explanation of the medical opinion provided, but cannot base the opinion solely on the fact that VA does not recognize a presumptive relationship between the Veteran's specific type of cancer and past exposure to herbicide agents. Thus, the opinion and associated rationale needs to address the likelihood that this Veteran's colon cancer was related to herbicide agent exposure given his medical history, family history, risk factors, etc.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

3. After completing the above actions and any other development as may be indicated, the AOJ must readjudicate the Veteran's claim on appeal in light of all the evidence of record. If the benefits on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012). This remand is a preliminary order and not an appealable decision on the merits of the claim(s). 38 C.F.R. § 20.1100(b) (2017).


Department of Veterans Affairs


